                                                                                                              Case 8:21-cv-00595-JLS-ADS Document 1 Filed 03/31/21 Page 1 of 5 Page ID #:1



                                                                                                               1   Terrence R. McInnis, Bar No. 155416
                                                                                                                   terrence.mcinnis@troutman.com
                                                                                                               2   James A. Hazlehurst, Bar No. 257711
                                                                                                               3   james.hazlehurst@troutman.com
                                                                                                                   TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                               4   5 Park Plaza, Suite 1400
                                                                                                                   Irvine, CA 92614-2545
                                                                                                               5   Telephone: 949.622.2700
                                                                                                                   Facsimile: 949.622.2739
                                                                                                               6
                                                                                                               7   Attorneys for Defendants
                                                                                                                   EVANSTON INSURANCE COMPANY, MARKEL
                                                                                                               8   SERVICE, INCORPORATED, and MARKEL
                                                                                                                   CORPORATION
                                                                                                               9
                                                                                                              10                        UNITED STATES DISTRICT COURT
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11                      CENTRAL DISTRICT OF CALIFORNIA
                                                                                                              12
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   MANNA KADAR BEAUTY, INC., a              Case No. 8:21-cv-595
                                                                                                                   California corporation,
                                                                                                              14                                            [Orange County Superior Court Case No.
                                                                                                                                    Plaintiff,              30-2021-01185933-CU-MC-CJC]
                                                                                                              15
                                                                                                              16        v.                                  DEFENDANTS’ NOTICE OF
                                                                                                                                                            REMOVAL OF CIVIL ACTION
                                                                                                              17   EVANSTON INSURANCE                       PURSUANT TO 28 U.S.C. §§ 1332
                                                                                                                   COMPANY, an Illinois corporation;        AND 1441
                                                                                                              18   MARKEL SERVICE,
                                                                                                                   INCORPORATED, a Virginia               Action Filed: February 24, 2021
                                                                                                              19   corporation; MARKEL
                                                                                                              20   CORPORATION, a Virginia
                                                                                                                   corporation; and DOES 1-10, inclusive,
                                                                                                              21
                                                                                                                                    Defendants.
                                                                                                              22
                                                                                                              23         TO THE CLERK OF THE U.S. DISTRICT COURT FOR THE
                                                                                                              24   CENTRAL DISTRICT OF CALIFORNIA AND TO ALL PARTIES:
                                                                                                              25         PLEASE TAKE NOTICE that Defendants EVANSTON INSURANCE
                                                                                                              26   COMPANY,       MARKEL         SERVICE,      INCORPORATED,       and   MARKEL
                                                                                                              27   CORPORATION (collectively “Defendants”), hereby remove this action from the
                                                                                                              28   Superior Court of the State of California for the County of Orange to the United
                                                                                                                                                         -1-
                                                                                                              Case 8:21-cv-00595-JLS-ADS Document 1 Filed 03/31/21 Page 2 of 5 Page ID #:2



                                                                                                               1   States District Court for the Central District of California, Southern Division,
                                                                                                               2   pursuant to 28 U.S.C. §§ 1332 and 1441. Removal is proper because this Court has
                                                                                                               3   subject matter diversity jurisdiction pursuant to 28 U.S.C. § 1332. Accordingly,
                                                                                                               4   Defendants remove this action and, in addition, state the following:
                                                                                                               5                                 Timeliness of Removal
                                                                                                               6         1.     On February 24, 2021, Plaintiff Manna Kadar Beauty, Inc. (“Plaintiff”)
                                                                                                               7   filed a Complaint captioned Manna Kadar Beauty, Inc. v. Evanston Insurance
                                                                                                               8   Company, an Illinois Corporation; Markel Service, Incorporated, a Virginia
                                                                                                               9   Corporation; Markel Corporation, a Virginia corporation; and Does 1-10, inclusive,
                                                                                                              10   case number 30-2021-01185933-CU-MC-CJC against Defendants in the California
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   Superior Court for the County of Orange (the “State Court Action”).
                                                                                                              12         2.     On March 1, 2021, Defendants were served for the first time with the
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   Complaint, Summons, and Civil Case Cover Sheet in the State Court Action. See
                                                                                                              14   Exhibit A, Proof of Service of Summons.
                                                                                                              15         3.     Removal is timely under 28 U.S.C. § 1446(b) in that removal is sought
                                                                                                              16   within thirty (30) days after service of the Complaint.
                                                                                                              17                                          Venue
                                                                                                              18         4.     Venue is proper in this Court pursuant to 28 U.S.C. § 1441(a) and
                                                                                                              19   1446(a) because the U.S. District Court for the Central District of California is the
                                                                                                              20   federal judicial district encompassing the Superior Court for the County of Orange
                                                                                                              21   where the State Court Action was originally filed. See 28 U.S.C. § 84(c)(3).
                                                                                                              22   Assignment to the Southern Division of this Court is appropriate because Plaintiff
                                                                                                              23   filed the State Court Action in the Orange County Superior Court. Id.
                                                                                                              24                               Subject Matter Jurisdiction
                                                                                                              25         5.     The Complaint is a civil action over which this Court has jurisdiction
                                                                                                              26   under the provisions of 28 U.S.C. § 1332, and which may be removed to this Court
                                                                                                              27   by Defendants pursuant to the provisions of 28 U.S.C. § 1441(b), on diversity of
                                                                                                              28   citizenship in that it is a civil action between citizens of different states and the
                                                                                                                                                            -2-
                                                                                                              Case 8:21-cv-00595-JLS-ADS Document 1 Filed 03/31/21 Page 3 of 5 Page ID #:3



                                                                                                               1   amount in controversy exceeds the sum of $75,000, exclusive of interest and costs,
                                                                                                               2   as set forth more fully below.
                                                                                                               3                        There is Complete Diversity of Citizenship
                                                                                                               4         6.     Defendant Evanston Insurance Company is, and at all relevant times
                                                                                                               5   was, a corporation organized and existing under the laws of the State of Illinois with
                                                                                                               6   its principal place of business in Rosemont, Illinois. See Complaint, Exh. “A” hereto
                                                                                                               7   at ¶ 6; see also Declaration of Jeanette M. Bourey (“Bourey Dec.”), ¶ 2.
                                                                                                               8         7.     Defendant Markel Service, Incorporated is, and at all relevant times
                                                                                                               9   was, a corporation organized and existing under the laws of the State of Virginia with
                                                                                                              10   its principal place of business in Glen Allen, Virginia. See Complaint, Exh. “A”
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   hereto at ¶ 7; see also Bourey Dec., ¶ 3.
                                                                                                              12         8.     Defendant Markel Corporation is, and at all relevant times was, a
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13   corporation organized and existing under the laws of the State of Virginia with its
                                                                                                              14   principal place of business in Glen Allen, Virginia. See Complaint, Exh. “A” hereto
                                                                                                              15   at ¶ 8; see also Bourey Dec., ¶ 4.
                                                                                                              16         9.     Plaintiff Manna Kadar Beauty, Inc. is a Delaware corporation with its
                                                                                                              17   principal place of business in Irvine, California. See Complaint, Exh. “A” hereto at
                                                                                                              18   ¶ 5; see also Declaration of James Hazlehurst (“Hazlehurst Dec.”), Exh. “1.”)
                                                                                                              19                                 Amount in Controversy
                                                                                                              20         10.    The amount in controversy in this action exceeds the sum of $75,000,
                                                                                                              21   exclusive of interest and costs.
                                                                                                              22         11.    The Complaint in this action seeks a declaration that Defendants are
                                                                                                              23   obligated to defend and indemnify Plaintiff under commercial general liability Policy
                                                                                                              24   No. 3AA339942 issued to Plaintiff for the May 17, 2019 to May 17, 2020 Policy
                                                                                                              25   Period (the “Policy”) in connection with FabFitFun, Inc’s (“FabFitFun”)
                                                                                                              26   counterclaim (the “Counterclaim”) against Plaintiff in an underlying arbitration
                                                                                                              27   captioned Manna Kadar Beauty, Inc. v. FabFitFun, Inc., AAA Arbitration No. 01-
                                                                                                              28   19-0003-0245 (the “Arbitration”). See Complaint, Exh. “A” hereto, ¶¶ 1, 12, Prayer
                                                                                                                                                               -3-
                                                                                                              Case 8:21-cv-00595-JLS-ADS Document 1 Filed 03/31/21 Page 4 of 5 Page ID #:4



                                                                                                               1   for Relief, ¶¶ A-B. The Policy has a $1 million limit per occurrence and a $2 million
                                                                                                               2   aggregate limit. Id. at ¶ 12.
                                                                                                               3         12.    The Arbitration involves a dispute over whether a body scrub Plaintiff
                                                                                                               4   sold to FabFitFun, Inc. for inclusion in FabFitFun’s quarterly subscription service
                                                                                                               5   was a nonconforming good. See Counterclaim, Exh. “2” to Bourey Dec. at ¶¶ 1-4.
                                                                                                               6   Specifically, FabFitFun alleges in the Counterclaim that Plaintiff sold it a body scrub
                                                                                                               7   that was supposed to contain Dead Sea minerals and activated charcoal, but that the
                                                                                                               8   body scrub it received did not contain either ingredient. Id. at ¶¶ 2, 4. FabFitFun
                                                                                                               9   seeks replacement of the non-conforming goods with conforming goods from
                                                                                                              10   Plaintiff, plus attorneys’ fees and costs. Id. at Prayer for Relief, ¶ 2.c. The amount
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   at issue in the underlying arbitration is at least $1,324,000, which is the alleged value
                                                                                                              12   of the goods at issue. Id. at ¶ 7.
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13         13.    In this action, Plaintiff also seeks an unspecified sum of exemplary and
                                                                                                              14   punitive damages against Defendants. See Complaint, Exh. “A” hereto, Prayer for
                                                                                                              15   Relief, ¶ D. Punitive damages can also be considered in the amount-in-controversy
                                                                                                              16   calculation. See Gibson v. Chrysler Corp., 261 F.3d 927, 945 (9th Cir. 2001) (citing
                                                                                                              17   Bell v. Preferred Life Assur. Soc’y, 320 U.S. 238, 240 (1943) (“[i]t is well established
                                                                                                              18   that punitive damages are part of the amount in controversy in a civil action).
                                                                                                              19   Plaintiff also seeks to recover its attorneys’ fees in this action. Id. at ¶ E. Such
                                                                                                              20   damages are also potentially recoverable (see Brandt v. Superior Court, 37 Cal. 3d
                                                                                                              21   813, 817 (1985)), and thus should be included as part of the amount in controversy.
                                                                                                              22   See Campbell v. Hartford Life Ins. Co., 2011 U.S. Dist. LEXIS 106582, *9 (E.D. Cal.
                                                                                                              23   2011) (“Because attorney’s fees attributable to the prosecution of Plaintiff’s breach
                                                                                                              24   of contract cause of action are recoverable via her Bad Faith claim, such fees may
                                                                                                              25   therefore be included in determining the amount in controversy.”). Therefore, when
                                                                                                              26   accounting for the amounts sought in the Counterclaim, the Policy limit and all of the
                                                                                                              27   above-referenced damages, the amount in controversy in this case significantly
                                                                                                              28   exceeds the jurisdictional amount. See Richmond v. Allstate Ins. Co., 897 F. Supp
                                                                                                                                                             -4-
                                                                                                              Case 8:21-cv-00595-JLS-ADS Document 1 Filed 03/31/21 Page 5 of 5 Page ID #:5



                                                                                                               1   447, 449-450 (S.D. Cal. 1995) (punitive damages and attorneys’ fees are to be
                                                                                                               2   considered in calculating the amount in controversy).
                                                                                                               3           14.      Based on the above facts, it is apparent that the amount in controversy
                                                                                                               4   in this matter exceeds $75,000, exclusive of interest and costs.
                                                                                                               5                                            Process
                                                                                                               6           15.     True and correct copies of the following documents are attached to this
                                                                                                               7   Notice of Removal:
                                                                                                               8                 Exhibit A: Summons and Complaint
                                                                                                               9           16.     Written notice of the filing of this Notice of Removal has been given to
                                                                                                              10   all adverse parties and a copy has been filed with the Clerk of the Superior Court of
T ROUTMAN P EPPER H AM ILTON S AN DERS LLP




                                                                                                              11   the State of California, County of Orange, in accordance with the provisions of 28
                                                                                                              12   U.S.C. § 1446(d).
                                                                               I R V I N E , C A 92614-2545
                                             5 PAR K PLA ZA
                                                              S U I T E 1400




                                                                                                              13           WHEREFORE, Defendants pray that this action in the Superior Court of
                                                                                                              14   California for the County of Orange be removed to this Court.
                                                                                                              15    Dated: March 31, 2021          TROUTMAN PEPPER HAMILTON SANDERS LLP
                                                                                                              16
                                                                                                              17                                   By: /s/ Terrence R. McInnis
                                                                                                                                                      Terrence R. McInnis
                                                                                                              18                                      James A. Hazlehurst
                                                                                                              19                                       Attorneys for Defendants
                                                                                                                                                       EVANSTON INSURANCE COMPANY,
                                                                                                              20                                       MARKEL SERVICE, INCORPORATED, and
                                                                                                              21                                       MARKEL CORPORATION
                                                                                                              22
                                                                                                              23
                                                                                                              24
                                                                                                              25
                                                                                                              26
                                                                                                              27
                                                                                                              28
                                                                                                                   114164235                                  -5-
